ATTORNEY FOR APPELLANT            ATTORNEYS FOR APPELLEE

Michael E. Caudill                      Karen M. Freeman-Wilson
Indianapolis, Indiana             Attorney General of Indiana

                                        Adam M. Dulik
                                        Deputy Attorney General
                                        Indianapolis, Indiana





                                   IN THE

                          SUPREME COURT OF INDIANA



MELISSA SKINNER,                  )
                                        )
      Appellant (Defendant Below),      )
                                        )
            v.                          )
                                        )  49S05-0010-CR-592
STATE OF INDIANA,                       )  in the Supreme Court
                                        )
      Appellee (Plaintiff Below). )


BRANDON COCKRELL,                       )
                                        )  49A05-9912-CR-529
      Appellant (Defendant Below),      )  in the Court of Appeals
                                        )
                                    v. )
                                       )
STATE OF INDIANA,                       )
                                        )
      Appellee (Plaintiff Below). )






                    APPEAL FROM THE MARION SUPERIOR COURT
                 The Honorable Gary Miller, Presiding Judge
                  Cause No. 49G05-9905-CF-078437 (Skinner)
                  Cause No. 49G06-9905-CF-078436 (Cockrell)



                              October 20, 2000

SHEPARD, Chief Justice.

      The State  charged  appellants  Melissa  J.  Skinner  and  Brandon  H.
Cockrell with defrauding a financial institution, Ind. Code Ann. §  35-43-5-
8 (West 1998), in cases arising out of separate facts.

      Appellants assert that the allegations against them  also  fall  under
the statute that criminalizes check fraud, Ind. Code  Ann.  §  35-43-5-12(b)
(West 1998).  Relying on State v. Wynne,  699 N.E.2d 717  (Ind.  Ct.  App.
1998), they contend that the State may charge them only  with  check  fraud,
the check fraud statute being both more specific and more recently  adopted.
 The net result of accepting this contention would be reducing the class  of
felony and therefore the potential penalty.

      The Court  of  Appeals  in  this  appeal  declined  to  follow  Wynne.
Instead, it held that when two criminal statutes overlap  such  that  either
may cover a given set of facts, the prosecutor has the discretion to  charge
under either statute.  Skinner v.  State  732 N.E.2d 235  (Ind.  Ct.  App.
2000).

      We grant transfer and summarily affirm the opinion  of  the  Court  of
Appeals in these consolidated cases.  Ind.  Appellate  Rule  11(B)(3).   The
decision in State v. Wynne is disapproved.

      The judgments of the trial court are thus affirmed.

Dickson, Sullivan, Boehm, and Rucker, JJ., concur.